 

 

 

BECer,

UNITED STATES DISTRICT COURT jy, 5
2019

FOR THE NORTHERN DISTRICT OF NE a
© 445 Broadway, Albany, NY. 12207-29 34NeHo° lor °
: = hte SOURr

 

United States Grand Jury! (Status: sovereign’ ) ~\ JURISDICTION: Court of Record*
Tribunal, the People | Law Case No. 1776-1789-1791-2019
Depository Case No. 1:16-CV-1490

 

- against - Administrator: Grand Jury Foreman
United States Supreme Court, Federal Judiciary, U.S. FIRST NOTICE OF JOINDERS
Senate, and U.S. House of Representatives EXTRAORDINARY ACTIONS
(Status: clipped sovereignty) MOVED FOR CAUSE
DECISION & ORDER
Defendants ) Copied: President Trump & AG William Barr

 

“We the People” have been providentially entrusted via Natural Law to dispense justice and were
provided legal recourse to address the criminal conduct of the Judiciary and our Representatives. The
Common Law Grand Jury being the Sureties of the Peace having the unbridled right by law and in law
to empanel their own grand juries and present True Bills of information, indictments and presentments
to a Court of Justice which is then required to commence a criminal proceeding under Natural Law.
Therefore, “if anyone has been dispossessed without the legal judgment of his peers, from his lands,
castles, franchises, or from his right, we will immediately restore them to him; and if a dispute arise
over this, then let it be decided by the jurors for securing the peace. Moreover, for all those
possessions, from which anyone has, without the lawful judgment of his peers, been disseized or
removed by our government we will immediately grant full justice therein.”

Whereas, the American Bar Association’s “Enabling Act of 1934” in acts of delusion covertly passed
by the ABA controlled Congress, enabled the ABA controlled United States Supreme Court, and the
ninety-four ABA controlled Federal District Courts to conceal and subvert all Natural Law Courts via

 

'The UUSCLGJ is comprised of fifty Grand Juries each unified amongst the counties within their respective States. All
fifty States have unified nationally as an assembly of Thousands of People in the name of We the People to suppress,
through our Courts of Justice, subverters both foreign and domestic acting under color of law within our governments.
States were unified by re-constituting all 3,133 United States counties.

? “<Sovereignty’ means that the decree of sovereign makes law, and foreign courts cannot condemn influences persuading
sovereign to make the decree.” Moscow Fire Ins. Co. of Moscow, Russia v. Bank of New York & Trust Co., 294 N.Y.S.
648, 662, 161 Misc. 903. The people of this State, as the successors of its former sovereign, are entitled to all the rights
which formerly belonged to the King by his prerogative. Lansing v. Smith, 4 Wend. 9 (N.Y.) (1829), 21 Am. Dec. 89 10C
Const. Law Sec. 298; 18 C Em.Dom. Sec. 3, 228; 37 C Nav. Wat. Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, 7.

+A Court of Record is a judicial tribunal having attributes and exercising functions independently of the person of the
magistrate designated generally to hold it, and proceeding according to the course of common law, its acts and proceedings
being enrolled for a perpetual memorial.” Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc.
Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.

* Magna Carta Paragraph 52

PAGE 1 OF 2
Case 3:19-mc-00029-TMB Document 8 Filed 11/08/19 Page 1of 3
the unconstitutional repugnant Rule #2 that is already rendered of “No force or effect as per §2072(b)
that states “Such rules shall not abridge, enlarge or modify any substantive right. All laws in conflict
with such rules shall be of no further force or effect, after such rules have taken effect.”

The aforesaid abomination allowed for all fifty ABA controlled state courts, all ABA controlled county
courts, all ABA controlled city courts, all ABA controlled town courts, and all ABA controlled village
courts which have incorporated as a municipality, as did the United States Government via the
“Organic Act of 1871,” in order to follow suit in concealing and subverting Natural Law Courts and
the Law of the Land under the guise of municipal law, a/k/a civil law, repugnant to the Law of the
Land and in so doing provided the political stage for Corporatism.°

Whereas, in these de-facto civil law courts’ of injustice the People find themselves in Jurisdictions
unknown, stripped of their unalienable rights, fleeced of their money and property, homeless in the
Land that our founding fathers fought to secure, and jailed or institutionalized as mentally disturbed if
they resist.

Wherefore, the following cases are moved to the above said court for cause where the People will find
Justice in a “Natural Law Court of Record” by joining their cases “For-Cause” where We the People
via the Common Law Grand Jury and the Common Law Petit Jury will restore the Peoples’ losses and
damages, seeking justice via Orders and Indictments against all “Civil Law Arrogant Tyrant Judges”
who falsely think they rule over their masters by some divine right!

 

 

 

Birsen, James case no. 18090015.01 Paul, Randy case no. 2008CV000524
Gregerson, case no. Debral 7CV238 Wilson, Gale case no. 13-FA-15-49
Nadler, Joel case no. 18 CM 322 Paul, Randy case no. 2010C V003948
Paul, Randy case no. 2008CV000210 Seprhry Fareed case no. 17CV314286

 

For copies of the above files go to pacer or https://www.nationallibertyalliance.org/action-against-judiciary

 

Tribunal herein nullifies repugnant and subversive Rule 2 and accepts the above said joinders for cause.

IT IS SO ORDERED October 25, 2019
Albany, New York

SEAL

,
WUNITED %

 

S
a J
3 ury Foreman
3 Natural Law Tribunal
78
wy L) eee x wy
tf JU R wy
“Ait

 

* CORPORATISM [Webster] the organization of a society into industrial and professional corporations serving as organs
of political representation and exercising control over persons and activities within their jurisdiction

PAGEZOF2
Case 3:19-mc-00029-TMB Document 8 Filed 11/08/19 Page 2 of 3

 
UUS Common Law Grand Jury BOSTON wl ES
eee 22 MOE RO PRO Eh
Valhalla, NY 10595 =

 

Chief Judge

United States District Court
for the District of Alaska
222 W. Seventh Avenue
Anchorage, AK 99513-9515

Case 3:19-mc-00029cEMB;—Pegument 8 Filed «lj joigisjai| life gh] Ri off Biajlessig]| ifijjpfijusijies
